DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority application No. 10-2018-0159533 filed in the Republic of Korea on December 11, 2018 has been received and it is acknowledged.
Claims 1-19 are pending.

Claim Objections
Claims 10-17 and 19 are objected to because of the following informalities:  the limitation “the electrode comprises” in claim 10 should read “each of the positive electrode and the negative electrode comprises”.
Appropriate correction is required.
Claims 11-17 and 19 are objected to as being dependent on the objected claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (US 2015/0318528).

	The microporous membrane of Iwai et al. is equivalent to the “separator substrate” in claim 1.
The adhesive porous layer provided on one or both surfaces of the microporous membrane and containing fibrillary polyvinylidene fluoride (PVDF) resin fibers of Iwai meets the limitations of claims 1 and 4 for a “fibrous adhesive layer formed on one or both surfaces of the separator substrate” and “wherein the fibrous adhesive layer comprises a polyvinylidene fluoride (PVDF)-based polymeric material”.
Iwai et al. further teach a non-aqueous secondary battery comprising the separator between a positive electrode and a negative electrode, and an electrolyte. The non-aqueous secondary battery may be a lithium ion secondary battery (par.0093).
Therefore, the lithium ion battery of Iwai et al. is equivalent to the lithium secondary battery in claims 1 and 4 of the instant application.
With regard to claim 3, Iwai et al. teach that the thickness of the adhesive porous layer is preferably 0.5-5m (par.0056). This range includes the claimed range.
With regard to claims 6 and 7, PVDF resin configured as fibrillary fiber (par.0049) meets the limitations of claim 6.
2O3)(par.0030-0031). This meets the limitations of claim 6 for “ceramic particles” and the limitations of claim 7.
With regard to claim 18, Iwai et al. teach that a lithium ion secondary battery may be used in an automobile (par.0002).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent 9,601,740)
With regard to claims 1 and 4, Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The battery further comprises an electrolyte (column 2, lines 7-8).
The separator includes a porous substrate (11) and a porous polymer web layer (13) acting as adhesive layer on a side of the substrate (11)(fig. 1, column 6, lines 57-60).
The porous polymer web layer (13) is formed of an ultra-fine fibrous porous polymer web (column 8, lines 6-7 and 23), preferably made of PVDF (polyvinylidene fluoride)(column 7, line 63-column 8, line 2).
The porous substrate (11) of Lee et al. is equivalent to the “separator substrate” in claim 1. The layer (13) of Lee et al. meets the limitations for “a fibrous adhesive layer formed on one surface of the separator substrate” in claim 1, and the limitations of claim 4 for “wherein the fibrous adhesive layer comprises a polyvinylidene fluoride (PVDF)-based polymeric material”.

With regard to claim 2, Lee et al. teach that the diameter of the fibers forming the layer (13) range between 0.3-1.5 m (300-1500nm) (column 8, lines 22-24). This range overlaps the claimed range.
With regard to claim 18, Lee et al. teach that a lithium secondary battery may be used in electric vehicles (column 15, lines 46-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2015/0318528) in view of Lee et al. (US Patent 9,601,740).
With regard to claims 8 and 9, Iwai et al. teach the lithium secondary battery of claim 6 (see paragraph 6 above), but fail to teach the size of alumina (Al2O3) used as filler and the amount of alumina in the layer.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The battery further comprises an electrolyte (column 2, lines 7-8).

The layer (15) is formed of fibers and inorganic particles, wherein the examples of inorganic particles include Al2O3 (column 9, lines 7-30). The Al2O3 particles have a size of 10-100nm and are used in amount of 10-25wt% of the mixture for the layer(15) in order to provide the layer (15) with the desired shape and strength (column 9, lines 35-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Al2O3 particles having a size of 10-100nm as filler in the adhesive porous layer of Iwai et al., this particle size being clearly taught by Lee et al. for inorganic particles used in combinations with fibers in separator layers.
This range includes the range in claim 8.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Al2O3 particles in an amount of 10-25wt% of the adhesive porous layer of Iwai et al., in order to provide the layer with the desired form and strength.
This range is within the range in claim 9.

10.	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN102569701, with attached machine translation) in view of Lee et al. (US Patent 9,601,740).
With regard to claims 1 and 5, Chen et al. teach a lithium-ion battery comprising a positive electrode, a negative electrode, an electrolyte, and a separator between the positive electrode and the negative electrode (second paragraph under “Background of the Invention”).
The separator includes a porous membrane substrate (1), a ceramic material layer (2) coated on the surface of the porous membrane substrate (1), and a polymer adhesive layer (3) coated on the surface of the ceramic material layer (2) (second paragraph under “Detailed Description of the Preferred Embodiment”).
The ceramic material layer meets the limitations of claim 5 for a “ceramic coating layer”.
Chen et al. further teach that the polymer adhesive layer (3) may comprise polyvinylidene fluoride (PVDF) (ninth paragraph under “Summary of the Invention”), but fail to teach that the polyvinylidene fluoride (PVDF) is in fibrous form.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The battery further comprises an electrolyte (column 2, lines 7-8).
The separator includes a porous substrate (11) and a porous polymer web layer (13) acting as adhesive layer on a side of the substrate (11)(fig. 1, column 6, lines 57-60). The porous polymer web layer (13) is formed of an ultra-fine fibrous porous polymer web (column 8, lines 6-7 and 23), preferably made of PVDF (polyvinylidene fluoride)(column 7, line 63-column 8, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyvinylidene fluoride (PVDF) in fibrous form for the adhesive layer (3) of Chen et al., because this type of PVDF is clearly taught by Lee et al. for an adhesive layer of a separator.
The lithium ion battery of Chen modified by Lee is equivalent to the battery in claims 1 and 5 of the instant application.
With regard to claim 2, Lee et al. teach that the diameter of the fibers range between 0.3-1.5 m (300-1500nm) (column 8, lines 22-24). This range overlaps the claimed range.
With regard to claim 4, polyvinylidene fluoride (PVDF) in fibrous form meet the claim limitations.

11.	Claims 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (CN105322177, with attached machine translation) in view of Lee et al. (US Patent 9,601,740).
With regard to claims 10 and 13, Luo teaches a lithium battery electrode comprising a current collector, an electrode active material layer, and an isolation adhesive layer coated on the electrode active material layer (claim 1). The isolation adhesive layer comprises PVDF (claim 1).
The electrode may be a positive electrode or a negative electrode (see claim 6).
Luo further teaches a lithium ion battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte (claims 8 and 9).
Luo fails to teach that PVDF is in fibrous form.
Lee et al. teach a lithium secondary battery comprising a negative electrode, a positive electrode and a separator located between the electrodes (column 1, lines 30-35).  The battery further comprises an electrolyte (column 2, lines 7-8).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyvinylidene fluoride (PVDF) in fibrous form for the isolation adhesive layer (3) of Luo, as PVDF fibers are clearly taught by Lee et al. for an adhesive layer in a battery.
With regard to claim 11, Lee et al. teach that the diameter of the fibers forming an adhesive layer range between 0.3-1.5 m (300-1500nm) (column 8, lines 22-24). This range overlaps the claimed range.
With regard to claim 12, teach that the isolation adhesive layer has a thickness of 2-5mm (claim 5). This range overlaps the claimed range.
With regard to claims 14 and 15, Luo does not teach that the isolation adhesive layer (3) comprises ceramic particles.
However, Lee et al. further that a layer comprising PVDF fibers may also comprise inorganic particles which provide the layer with the desired form and strength (column 9, lines 7-52 and column 10, lines 29-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include inorganic particles in the isolation adhesive layer (3) of Luo modified by Lee, in order to obtain the desired form and strength of the layer.
2O3, TiO2, and SiO2 (column 9, lines 29-31). These particles meet the limitations for ceramic particles in claims 14 and 15.
With regard to claims 16 and 17, Lee et al. teach that the inorganic particles have a size of 10-100nm and are used in amount of 10-25wt% of the mixture for the layer (15) in order to provide the layer (15) with the desired shape and strength (column 9, lines 35-52).
With regard to claim 19, Lee et al. teach that a lithium secondary battery may be used in electric vehicles (column 15, lines 46-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANCA EOFF/           Primary Examiner, Art Unit 1722